Citation Nr: 1523712	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Appellant is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  


REPRESENTATION

Appellant represented by:	B. Buchanan, Agent


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from May 1953 to May 1955.  He died in May 2008.  The Appellant is the Veteran's daughter.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Montgomery, Alabama, Regional Office which denied recognition of the Appellant as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Appellant's appeal should take into consideration the existence of this electronic record.  

A VA letter to the Appellant states that "[w]e are working on your application for dependency and indemnity compensation (DIC), death pension and accrued benefits received on June 18, 2008."  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  


REMAND

The Appellant asserts that she should be recognized as a "helpless child" of the Veteran as she was struck by a car at the age of 10 and has been in receipt of Social Security Administration (SSA) Supplemental Security Income (SSI) benefits since August 1978.  

A November 2008 written statement from the SSA to the Appellant indicates that "[o]ur records show that you became disabled on 08/01/78" and she was currently in receipt of SSI benefits.  A March 2013 written statement from the SSA National Records Center states that "[t]here are no medical records [either] the person did not file for disability benefits. OR, the person filed for disability benefits but no medical records were obtained."  The evidence considered by the SSA in reaching its August 1978 disability decision is not of record.  While the SSA has informed VA that there are no relevant medical records, the Board finds that any non-medical documentation arising from the SSI determination should be forward for incorporation into the record.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  (VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.)  

Clinical documentation from Charity Hospital of Louisiana at New Orleans dated in February 1982 notes that the Appellant was born in 1968 and had a history of "a trauma (head injury resulting in r. sided hemiparalysis" and "paralysis from MVA, mild brain damage."  The report of a February 2014 VA psychiatric examination states that the Appellant was diagnosed with an unspecified depressive disorder.  The examiner conveyed that the "diagnosis is based on history provided by claimant during her exam;" no medical records "were located in C files for current claim of helpless child;" and the Appellant did not have a "diagnosed traumatic brain injury (TBI)" as such disability was "not shown in records reviewed."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the examiner failed to either note or to otherwise comment on the clinical documentation of record as to the Appellant's history of a TBI sustained prior to the age of 18, the Board finds that further VA evaluation is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Appellant's 1978 award of SSI benefits and copies of all records developed in association with the Appellant's award for incorporation into the record.  

2.  Then schedule the Appellant for a VA evaluation to determine whether she manifested permanent incapacity for self-support prior to attaining the age of 18.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If TBI residuals are not identified, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that the Appellant manifested a disability or disabilities consistent with permanent incapacity for self-support prior to attaining the age of 18.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  
3.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

